Citation Nr: 1617391	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-12 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for left great toe bunionectomy with residual degenerative changes.  

2.  Entitlement to an initial compensable rating for right hallux valgus and primus varus with history of bunionectomy and residual degenerative changes.  

3.  Entitlement to an initial compensable rating for left foot plantar fasciitis with history of osteophyte.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Counsel
INTRODUCTION

The Veteran served on active duty from May 1987 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over this case was subsequently transferred to the VARO in Roanoke, Virginia, and that office forwarded the appeal to the Board.

In the February 2010 rating decision, the RO, inter alia, granted service connection for the issues listed above, assigning non-compensable ratings.  That rating decision also denied service connection for anxiety.  The Veteran appealed all of these issues in her August 2011 notice of disagreement.  A May 2012 decision review officer decision then granted service connection for adjustment disorder, see Clemons v. Shinseki, 23 Vet. App. 1 (2009), and assigned a non-compensable rating for that disability.  The Veteran appealed the disability rating for her adjustment disorder in a notice of disagreement received that same month.  However, after a statement of the case (SOC) was issued as to this issue in April 2013, the Veteran did not submit a VA Form 9 in order to perfect her appeal.  As such, the issue of the Veteran's entitlement to an initial compensable rating for adjustment disorder is not before the Board.  

The Veteran requested an in-person hearing before the Board to be held at the RO in her May 2012 VA Form 9.  However, this request was withdraw by the Veteran in a December 2014 statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran's most recent examination with regard to the Veteran's feet was held in April 2013.  However, that examination was conducted without the examiner having access to her claims file.  The Veteran's representative requested in its March 2016 informal hearing presentation that the Veteran's claims be remanded for a new examination, inasmuch as the examiner was unable to consider the Veteran's full medical history and previous lay statements.  Although claims file review is not necessarily required in every case, the Board agrees that it would be helpful here, and will therefore grant the request for a remand for a new VA examination with access to the claims file of the Veteran.  Any outstanding records should be obtained; the most recent VA records on hand are from February 3, 2011.

The Board notes that, in Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.  The evidence contains consistent complaints and examination findings of pain, stiffness, and flare-ups relating to the disabilities for which the Veteran is claiming increased ratings.

A 10 percent rating under 38 C.F.R. § 4.59 requires that the diagnostic code under which the Veteran is rated contains a 10 percent rating. Sowers v. McDonald, 27 Vet. App. 472 (2016).  The diagnostic codes under which the Veteran's disabilities are rated, 5276 and 5280, contain 10 percent ratings.  Consequently, a 10 percent rating appears to be warranted for each disability.  However, as the Board is remanding the claims as requested by the Veteran's representative, it will defer a decision and allow the AOJ to consider 38 C.F.R. § 4.59 as interpreted in Petitti and Sowers in the first instance.

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary authorizations, obtain outstanding treatment records related to the Veteran's feet, to include VA records for the period after February 3, 2011. 

2.  After the above action, arrange for the Veteran to undergo a VA examination to determine the current severity of her service-connected foot disabilities.  The entire claims file, including a copy of this remand, must be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  All appropriate tests and studies, including, as appropriate, X-rays and range of motion studies, should be conducted, and all clinical findings should be reported in detail. 

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  The AOJ should consider whether higher initial ratings are warranted under all relevant regulations and legal theories, to include whether compensable ratings are warranted pursuant to 38 C.F.R. §  4.59 as interpreted in Petitti and Sowers.  The Veteran and her representative should then be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




